                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

 AMANDA BAILEY,                                 )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:19-cv-01096
v.                                              )
                                                )        JUDGE CAMPBELL
 AAA REMEDIATION, INC.,                         )        MAGISTRATE JUDGE NEWBERN
                                                )
       Defendant.                               )


                                           ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 31) recommending the Court grant Defendant’s motions to dismiss. (Doc. Nos. 22

and 25). The Report and Recommendation details the procedural history of this case. Since her

counsel withdrew in June 2020 (see Order, Doc. No. 21), it appears Plaintiff has taken no action

to prosecute her claims. On October 22, 2020, the Magistrate Judge Ordered Plaintiff to respond

to the motions to dismiss and warned that failure to respond could result in dismissal of her

claims. (See Order to Show Cause, Doc. No. 29). The October 22, 2020 Order and the Report

and Recommendation, which was issued February 8, 2021, were sent to Plaintiff’s address of

record; both were returned as undeliverable.

       The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service (Doc. No. 31 at 8).

No objections have been filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 31) and concludes

that it should be ADOPTED and APPROVED. Accordingly, Defendant’s motions to dismiss




  Case 3:19-cv-01096 Document 33 Filed 03/02/21 Page 1 of 2 PageID #: 153
(Doc. Nos. 22 and 25) are GRANTED and this action is DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for Plaintiff’s failure to prosecute.

       It is so ORDERED.


                                               ____________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 2

  Case 3:19-cv-01096 Document 33 Filed 03/02/21 Page 2 of 2 PageID #: 154
